Citation Nr: 1802210	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss (BHL).

2.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disorder (GERD), heartburn, and indigestion.    


REMAND

The Veteran had active service from October 1981 to October 2011.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   

The Veteran's bilateral hearing loss is currently rated as noncompensable, effective November 1, 2011.  He underwent a VA hearing examination in October 2012.  In his March 2014 VA Form 9, Formal Appeal to the Board, the Veteran stated that he experienced "complete hearing loss."  The Board interprets this statement to mean that the Veteran's hearing loss has drastically increased since his last VA examination.  As such, the Veteran should be afforded a new VA examination to assess the current severity of his bilateral hearing disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Veteran underwent a VA gastrointestinal examination in October 2012.  The examiner diagnosed the Veteran with GERD, and stated that the Veteran had GERD since 2002, which he self-treated with Tums.  The examiner did not opine as to the etiology of the Veteran's currently-diagnosed GERD and its relationship to the Veteran's active service.    

The Veteran's service treatment records (STRs) show that he was treated for gastrointestinal issues once while in active service, in June 1986.  In multiple statements, the Veteran related that he normally treated his GERD with Tums and did not seek medical attention for it while in active service, as the Marines engendered a culture of "sucking it up," and that his condition started in 2000 and remained, unchanged, since then.

As such, an addendum to the October 2012 VA examination must be obtained which would address the etiology of the Veteran's GERD.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination. The examiner should identify the nature, frequency, and severity of the Veteran's hearing loss.  The examiner must report on the functional effects of the Veteran's hearing loss on his occupational and social functioning.  All testing deemed necessary should be performed, and the results reported in detail, to include all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests.  A complete rationale for all opinions expressed should be provided.  If the examiner is unable to obtain threshold scores through audiological testing, he or she must provide a thorough explanation as to why these scores cannot be obtained.

2. Return the claims file to the examiner who conducted the October 2012 gastrointestinal VA examination, if available, for an addendum opinion.  If not available, schedule the Veteran for a new VA examination.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed GERD is related to his active service? Take specifically into consideration the Veteran's statements, in which he stated that his has experienced GERD since 2000.

3. Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to: The American Legion



Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



